Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 is objected to because of the following informalities:  
In claim 19, lines 6-7, " a second protrusion portion protruding from the other side of the flat portion in an opposite direction of the display panel " should read - - a second protrusion portion protruding from the other side of the flat portion in the opposite direction of the display panel - -
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18, line 2 recites the limitation “the second coupling portion".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner has interpreted this limitation as - - the second coupling member - -.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Morley (US 2002/0163301) in view of Yang (US 6256075).
Regarding claim 1, Morley teaches a tiled display device (Fig. 1-3, [0010-0025]), comprising: 
a plurality of display devices (the device corresponding to 101 in Fig. 2-3, [0003, 0010, 0017, 0021]) each including a display panel (the display panel corresponding to 100/100a/100b/100c in Fig. 1-3, [0003, 0010, 0017]) including a plurality of pixels (20 in Fig. 1, [0010, 0003]) and a support plate (110 in Fig. 2-3, [0017]) disposed under the display panel (Fig. 3, [0003, 0010, 0017]); 
a lower cover (120 in Fig. 3, [0021]) including an alignment hole (the 124 corresponding to 114 in Fig. 3, [0021]) and coupled to a lower portion (Fig. 3, [0021]) of the support plate (110 in Fig. 2-3, [0017]) of each of the plurality of display devices (the device corresponding to 101 in Fig. 2-3, [0003, 0010, 0017, 0021]); and 
a first coupling member (114 in Fig. 2-3, [0019-0021]) fixed to the support plate (110 in Fig. 2-3, [0017]) and including a first coupling portion (114 in Fig. 2-3, [0019-0021]) passing through the alignment hole (the 124 corresponding to 114 in Fig. 3, [0021]), 
wherein a diameter of the first coupling portion (114 in Fig. 2-3, [0019-0021]) is smaller than (Fig. 3, [0021]) a diameter of the alignment hole (the 124 corresponding to 114 in Fig. 3, [0021]).
Morley does not teach that the first coupling member including a base portion fixed to the support plate and a first coupling portion protruding from the base portion.
Yang teaches that (Fig. 2-5C, Col. 3-4) a first coupling member (50 in Fig. 2-5C, Col. 3-4) including a base portion (53 in Fig. 4 and 5B-5C) fixed to a support plate (40 in Fig. 3 and 5B-5C) and a first coupling portion (51 and 52 in Fig. 4 and 5B-5C) protruding from the base portion (53 in Fig. 4 and 5B-5C) and passing through an alignment hole (the hole 35 of 30 in Fig. 3 and 5C), wherein a diameter of the first coupling portion (51 and 52 in Fig. 4 and 5B-5C) is smaller than (Fig. 5C) a diameter of the alignment hole (the hole 35 of 30 in Fig. 3 and 5C).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Yang for the system of Morley such that in the system of Morley, the first coupling member including a base portion fixed to the support plate and a first coupling portion protruding from the base portion and passing through the alignment hole, wherein a diameter of the first coupling portion is smaller than a diameter of the alignment hole. The motivation is to provide a display which is less expensive and less complicated to manufacture (Yang, Col. 1, Lines 55-65).
Regarding claims 2-4, Morley teaches that a second coupling member (122 in Fig. 3) disposed on a lower surface of the lower cover (120 in Fig. 3, [0021]). 
Yang also teaches the following elements (Fig. 2-5C, Col. 3-4):
(Claim 2) the alignment hole (the hole 35 of 30 in Fig. 3 and 5C) surrounds (Fig. 3 and 5C) the first coupling portion (51 and 52 in Fig. 4 and 5B-5C) on a plane to be spaced apart (Fig. 5C) from the first coupling portion (51 and 52 in Fig. 4 and 5B-5C). 
(Claim 3) a second coupling member (62 in Fig. 5C) coupled to the first coupling portion (51 and 52 in Fig. 4 and 5B-5C) to fix a display device (Fig. 2) onto a lower cover (30 in Fig. 3 and 5C).
(Claim 4) the alignment hole (the hole 35 of 30 in Fig. 3 and 5C) is surrounded (Fig. 5C) by an outer surface of the first coupling portion (51 and 52 in Fig. 4 and 5B-5C), a lower surface of the support plate (40 in Fig. 3 and 5B-5C), an inner surface of the lower cover (30 in Fig. 3 and 5C) surrounding the alignment hole (the hole 35 of 30 in Fig. 3 and 5C), and an upper surface of the second coupling portion (62 in Fig. 5C).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Yang for the system of Morley in view of Yang such that in the system of Morley in view of Yang, 
(Claim 2) the alignment hole surrounds the first coupling portion on a plane to be spaced apart from the first coupling portion.
(Claim 3) a second coupling member disposed on a lower surface of the lower cover and coupled to the first coupling portion to fix the plurality of display devices onto the lower cover.
(Claim 4) the alignment hole is surrounded by an outer surface of the first coupling portion, 3 a lower surface of the support plate, an inner surface of the lower cover surrounding the alignment hole, and an upper surface of the second coupling portion.
The motivation is to provide a display which is less expensive and less complicated to manufacture (Yang, Col. 1, Lines 55-65).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Morley in view of Yang as applied to claim 1 above, and further in view of Moon (KR 20180083076A).
Regarding claims 9-10, Morley does not teach the following elements. 
Moon teaches the following elements (Fig. 4 and 7, Pages 3 and 6):
(Claim 9) each of the plurality of display devices (Fig. 4 and 7) further includes a panel lower member (140 in Fig. 4 and 7, Page 6) disposed between the display panel (Fig. 4 and 7) and a support plate (150 in Fig. 4 and 7).
(Claim 10) the panel lower member (140 in Fig. 4 and 7, Page 6) includes at least one of a heat dissipation layer (141 in Fig. 4 and 7, Page 6) configured to dissipate heat from the display panel (Fig. 4 and 7, Page 6), an electromagnetic wave blocking layer configured to block electromagnetic waves, a light blocking layer configured to block light, and a buffer layer configured to absorb an impact.
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Moon for the system of Morley in view of Yang such that in the system of Morley in view of Yang, 
(Claim 9) each of the plurality of display devices further includes a panel lower member 3 disposed between the display panel and the support plate.
(Claim 10) the panel lower member includes at least one of a heat dissipation layer configured to dissipate heat from the display panel, an electromagnetic wave blocking layer configured to block electromagnetic waves, a light blocking layer configured to block light, and a buffer layer configured to absorb an impact.
The motivation is to emit heat generated from the light source 133 to the outside (Moon, Page 6, Paragraph 1).

Claims 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Morley in view of Yang as applied to claim 1 above, and further in view of Lee (US 2019/0204669).
Regarding claims 11-13 and 15, Morley teaches that the support plate (110 in Fig. 2-3, [0017]) is disposed under a center of the display panel, and electronics such as chip (10 in Fig. 1, [0020]) is disposed under an outer side of the display panel (the display panel corresponding to 100/100a/100b/100c in Fig. 1-3, [0003, 0010, 0017]). Morley does not teach the following elements. 
Lee teaches the following elements (Fig. 1 and 3, [0030-0034]):
(Claim 11) a display device (Fig. 1 and 3, [0030-0034]) includes: a connection pad (18 in Fig. 3, [0031-0032]) on a side surface of the display panel (Fig. 3); and a flexible film (14 in Fig. 3, [0030, 0003]) disposed on one surface of the connection pad (18 in Fig. 3, [0031-0032]);
(Claim 12) the display device (Fig. 1 and 3, [0030-0034]) includes: a source driver (15 in Fig. 3, [0030, 0003]) disposed on one surface of the flexible film (14 in Fig. 3, [0030, 0003]); and a source circuit board (16 in Fig. 3, [0030, 0003]) electrically connected to the flexible film (14 in Fig. 3, [0030, 0003]) and disposed under the display panel (Fig. 3);
(Claim 13) the source circuit board (16 in Fig. 3, [0030, 0003]) is disposed under an outer side of the display panel (Fig. 3);
(Claim 15) the display panel (Fig. 1 and 3, [0030-0034]) further includes a connection line (120 in Fig. 3, [0030-0031, 0038, 0042, 0003]) electrically connected to the plurality of pixels (Fig. 3, [0030-0031, 0038, 0042, 0003]) and electrically connected to the flexible film (14 in Fig. 3, [0030, 0003]) through the connection pad (18 in Fig. 3, [0031-0032]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Lee for the system and each of the display devices of Morley in view of Yang such that in the system of Morley in view of Yang, 
(Claim 11) each of the display devices further includes: a connection pad on a side surface of the display panel; and a flexible film disposed on one surface of the connection pad;
(Claim 12) each of the display devices further includes: a source driver disposed on one surface of the flexible film; and a source circuit board electrically connected to the flexible film and disposed under the display panel;
(Claim 13) the support plate is disposed under a center of the display panel, and the source circuit board is disposed under an outer side of the display panel;
(Claim 15) the display panel further includes a connection line electrically connected to the plurality of pixels and electrically connected to the flexible film through the connection pad.
The motivation is to drive the display panel for performing display, and achieve ultra-narrow bezel or bezel-less of the display apparatus (Lee, [0003, 0006, 0022]).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Morley (US 2002/0163301) in view of Yang (US 6256075) and Kim (US 2020/0205305).
Regarding claim 16, Morley teaches a tiled display device (Fig. 1-3, [0010-0025]), comprising: 
a plurality of display devices (the device corresponding to 101 in Fig. 2-3, [0003, 0010, 0017, 0021]) each including a display panel (the display panel corresponding to 100/100a/100b/100c in Fig. 1-3, [0003, 0010, 0017]) including a plurality of pixels (20 in Fig. 1, [0010, 0003]) and a support plate (110 in Fig. 2-3, [0017]) disposed under the display panel (Fig. 3, [0003, 0010, 0017]); 
at least one lower cover (120 in Fig. 3, [0021]) corresponding to each of the plurality of display devices (the device corresponding to 101 in Fig. 2-3, [0003, 0010, 0017, 0021]), including alignment holes (the holes 124 corresponding to 114 in Fig. 3, [0021]) and coupled to a lower portion (Fig. 3, [0021]) of the support plate (110 in Fig. 2-3, [0017]) of each of the plurality of display devices (the device corresponding to 101 in Fig. 2-3, [0003, 0010, 0017, 0021]);
a first coupling member (114 in Fig. 2-3, [0019-0021]) fixed to the support plate (110 in Fig. 2-3, [0017]) and including a first coupling portion (114 in Fig. 2-3, [0019-0021]) passing through the alignment hole (the 124 corresponding to 114 in Fig. 3, [0021]), 
wherein a diameter of the first coupling portion (114 in Fig. 2-3, [0019-0021]) is smaller than (Fig. 3, [0021]) a diameter of the alignment hole (the 124 corresponding to 114 in Fig. 3, [0021]).
Morley does not teach that the at least one lower cover is a plurality of lower covers corresponding to each of the plurality of display devices, the first coupling member including a base portion fixed to the support plate and a first coupling portion protruding from the base portion, and an auxiliary plate disposed on one surface of the plurality of lower covers to couple the plurality of lower covers.
Yang teaches that (Fig. 2-5C, Col. 3-4) a first coupling member (50 in Fig. 2-5C, Col. 3-4) including a base portion (53 in Fig. 4 and 5B-5C) fixed to a support plate (40 in Fig. 3 and 5B-5C) and a first coupling portion (51 and 52 in Fig. 4 and 5B-5C) protruding from the base portion (53 in Fig. 4 and 5B-5C) and passing through an alignment hole (the hole 35 of 30 in Fig. 3 and 5C), wherein a diameter of the first coupling portion (51 and 52 in Fig. 4 and 5B-5C) is smaller than (Fig. 5C) a diameter of the alignment hole (the hole 35 of 30 in Fig. 3 and 5C)
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Yang for the system of Morley such that in the system of Morley, the first coupling member including a base portion fixed to the support plate and a first coupling portion protruding from the base portion and passing through the alignment hole, wherein a diameter of the first coupling portion is smaller than a diameter of the alignment hole. The motivation is to provide a display which is less expensive and less complicated to manufacture (Yang, Col. 1, Lines 55-65).
Kim teaches that the at least one lower cover is a plurality of lower covers (the covers corresponding to 400, 200 and 300 in Fig. 2 and 8-10, [0023]) corresponding to each of the plurality of display devices (20 in Fig. 2 and 8-10, [0023]), and an auxiliary plate (R in Fig. 8-10, [0023]) disposed on one surface of the plurality of lower covers (the covers corresponding to 400, 200 and 300 in Fig. 2 and 8-10, [0023]) to couple the plurality of lower covers (the covers corresponding to 400, 200 and 300 in Fig. 2 and 8-10, [0023]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Kim for the system of Morley in view of Yang such that in the system of Morley in view of Yang, the at least one lower cover is a plurality of lower covers corresponding to each of the plurality of display devices, and an auxiliary plate disposed on one surface of the plurality of lower covers to couple the plurality of lower covers. The motivation is that a plurality of displays can be easily arranged to have a tile form, and maintenance and repair become simple and convenient (Kim, [0002, 0062]).
Regarding claim 17, Morley teaches that a second coupling member (122 in Fig. 3) disposed on a lower surface of the lower cover (120 in Fig. 3, [0021]) 
Yang teaches that (Fig. 2-5C, Col. 3-4) a second coupling member (62 in Fig. 5C) coupled to the first coupling portion (51 and 52 in Fig. 4 and 5B-5C) to fix a display device (Fig. 2) onto a lower cover (30 in Fig. 3 and 5C)
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Yang for the system of Morley in view of Yang such that in the system of Morley in view of Yang, a second coupling member disposed on a lower surface of the lower cover and coupled to the first coupling portion to fix the plurality of display devices onto the lower cover. The motivation is to provide a display which is less expensive and less complicated to manufacture (Yang, Col. 1, Lines 55-65).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Morley in view of Yang and Kim as applied to claim 16 above, and further in view of Nagayama (US 2019/0303086).
Regarding claim 19, Morley in view of Yang and Kim already teaches the lower covers and the support plate. Morley in view of Yang and Kim does not teach the following elements.
Nagayama teaches the following elements (Fig. 5-10, [0036-0046]):
(Claim 19) each of lower covers (18 in Fig. 10, [0042]) includes: a flat portion (18A in Fig. 10, [0042]) coupled to a support plate (24 in Fig. 10, [0032]) to support the support plate (24 in Fig. 10, [0032]); a first protrusion portion (one of 18C in Fig. 10) protruding from one side the flat portion  (18A in Fig. 10, [0042]) in an opposite direction of the display panel (Fig. 10); and a second protrusion portion (the other one of 18C in Fig. 10) protruding from the other side of the flat portion  (18A in Fig. 10, [0042]) in the opposite direction of the display panel (Fig. 10).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Nagayama for the system of Morley in view of Yang and Kim such that in the system of Morley in view of Yang and Kim, 
(Claim 19) each of the lower covers includes: a flat portion coupled to the support plate to support the support plate; a first protrusion portion protruding from one side the flat portion in an opposite direction of the display panel; and a second protrusion portion protruding from the other side of the flat portion in the opposite direction of the display panel.
The motivation is to drive the display panel for performing display, and achieve ultra-narrow bezel or bezel-less of the display apparatus (Nagayama, [0003, 0006, 0022]).

Claims 1, 3, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Morley (US 2002/0163301) in view of Yamamoto (US 2019/0129235).
Regarding claim 1, Morley teaches a tiled display device (Fig. 1-3, [0010-0025]), comprising: 
a plurality of display devices (the device corresponding to 101 in Fig. 2-3, [0003, 0010, 0017, 0021]) each including a display panel (the display panel corresponding to 100/100a/100b/100c in Fig. 1-3, [0003, 0010, 0017]) including a plurality of pixels (20 in Fig. 1, [0010, 0003]) and a support plate (110 in Fig. 2-3, [0017]) disposed under the display panel (Fig. 3, [0003, 0010, 0017]); 
a lower cover (120 in Fig. 3, [0021]) including an alignment hole (the 124 corresponding to 114 in Fig. 3, [0021]) and coupled to a lower portion (Fig. 3, [0021]) of the support plate (110 in Fig. 2-3, [0017]) of each of the plurality of display devices (the device corresponding to 101 in Fig. 2-3, [0003, 0010, 0017, 0021]); and 
a first coupling member (114 in Fig. 2-3, [0019-0021]) fixed to the support plate (110 in Fig. 2-3, [0017]) and including a first coupling portion (114 in Fig. 2-3, [0019-0021]) passing through the alignment hole (the 124 corresponding to 114 in Fig. 3, [0021]), 
wherein a diameter of the first coupling portion (114 in Fig. 2-3, [0019-0021]) is smaller than (Fig. 3, [0021], the diameter of 114 is inherently smaller than the diameter of the hole 124) a diameter of the alignment hole (the 124 corresponding to 114 in Fig. 3, [0021]).
Morley does not teach that the first coupling member including a base portion fixed to the support plate and the first coupling portion protruding from the base portion.
Yamamoto teaches that (Fig. 1-4 and 11, [0020-0022, 0030]) a first coupling member (24 in Fig. 1-2, [0021]) is a screw (Fig. 1) and includes a base portion (the head of 24 in Fig. 1-2) fixed (Fig. 2) to a plate (20 in Fig. 2) by matching a hole of the plate (the hole 23 in Fig. 2) and a first coupling portion (the protruded portion of 24 from head of 24 in Fig. 3-5) protruding from the base portion (the head of 24 in Fig. 1-2).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Yamamoto for the system of Morley such that in the system of Morley, the first coupling member is a screw and includes a base portion fixed to the support plate of the system of Morley by matching a hole of the support plate of the system of Morley and the first coupling portion protruding from the base portion. The motivation is to provide a simple screw being a fastener to fix the opposing component to the display component, and provide a capability to hold other component without a though hole in position (Yamamoto, [0006-0007]).
Regarding claim 3, Morley also teaches that a second coupling member (122 in Fig. 3) disposed on a lower surface (Fig. 4) of the lower cover (120 in Fig. 3, [0021]) and coupled to the first coupling portion (114 in Fig. 2-3, [0019-0021]) to fix the plurality of display devices onto the lower cover (Fig. 4, [0021]).
Regarding claims 5 and 8, Morley does not teach the following elements. 
Yamamoto teaches the following elements (Fig. 1-4 and 11, [0020-0022, 0030]):
(Claim 5) the second coupling member (30 in Fig. 1-4) includes: a base portion (the bottom base of 30 in Fig. 4) disposed under a cover (50 in Fig. 2); and a second coupling portion (Fig. 2 and 4) protruding from the base portion (the bottom base of 30 in Fig. 4) to be coupled with the first coupling portion (the protruded portion of 24 from head of 24 in Fig. 3-5) and closely contacting (Fig. 2) the lower surface of the cover (50 in Fig. 2).
(Claim 8) an outer diameter of the second coupling portion (Fig. 2 and 4) is larger than (Fig. 2) the diameter of the alignment hole (the hole of 51 for 24 in Fig. 2).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Yamamoto for the system of Morley in view of Yamamoto such that in the system of Morley in view of Yamamoto, 
(Claim 5) the second coupling member includes: a base portion disposed under the lower cover; and a second coupling portion protruding from the base portion to be coupled with the first coupling portion and closely contacting the lower surface of the lower cover.
(Claim 8) an outer diameter of the second coupling portion is larger than the diameter of the alignment hole.
The motivation is to provide a simple fastener to fix the opposing component to the display component, and provide a capability to hold other component without a though hole in position (Yamamoto, [0006-0007]).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Morley in view of Yamamoto as applied to claim 3 above, and further in view of Kang (US 2016/0026030).
Regarding claims 5-7, Morley teaches that the second coupling member (122 in Fig. 3) disposed on the lower surface (Fig. 4) of the lower cover (120 in Fig. 3, [0021]). 
Kang teaches the following elements (Fig. 6A and 6B, [0093-0094]):
(Claim 5) the second coupling member (290/390 in Fig. 6A-6B) includes: a base portion (the base of 290/390 in Fig. 6A-6B) disposed under a lower cover (162 in Fig. 6A-6B); and a second coupling portion (the protruded portion of 290/390 in Fig. 6A-6B, which is corresponding to 194 in Fig. 3) protruding from the base portion (the base of 290/390 in Fig. 6A-6B) to be coupled with the first coupling portion (284in Fig. 6A or 385 in Fig. 6B, [0094]) and closely contacting (Fig. 6A-6B) the lower surface of the lower cover (the lower surface of 162 in Fig. 6A-6B).
(Claim 6) the first coupling portion (284in Fig. 6A) is a male screw (Fig. 6A), and the second coupling portion (the protruded portion of 290/390 in Fig. 6A-6B, which is corresponding to 194 in Fig. 3) is a female screw (Fig. 6A) that is screwed to the first coupling portion (284in Fig. 6A).
(Claim 7) a height of the first coupling portion (385 in Fig. 6B, [0094]) is equal to or less than (Fig. 6B) a sum of a height of an alignment hole (the hole of 162 for 384 in Fig. 6B) and a height of the second coupling portion (the protruded portion of 390 in Fig. 6B, which is corresponding to 194 in Fig. 3).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Kang for the system of Morley in view of Yamamoto such that in the system of Morley in view of Yamamoto, 
(Claim 5) the second coupling member includes: a base portion disposed under the lower cover; and a second coupling portion protruding from the base portion to be coupled with the first coupling portion and closely contacting the lower surface of the lower cover.
(Claim 6) the first coupling portion is a male screw, and the second coupling portion is a female screw that is screwed to the first coupling portion.
(Claim 7) a height of the first coupling portion is equal to or less than a sum of a height of the alignment hole and a height of the second coupling portion.
The motivation is to provide a liquid crystal display apparatus capable of minimizing a number of defects by stably fixing the components in the thin liquid crystal display apparatus (Kang, [0018]).

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Morley (US 2002/0163301) in view of Yamamoto (US 2019/0129235) and Kim (US 2020/0205305).
Regarding claim 16, Morley teaches a tiled display device (Fig. 1-3, [0010-0025]), comprising: 
a plurality of display devices (the device corresponding to 101 in Fig. 2-3, [0003, 0010, 0017, 0021]) each including a display panel (the display panel corresponding to 100/100a/100b/100c in Fig. 1-3, [0003, 0010, 0017]) including a plurality of pixels (20 in Fig. 1, [0010, 0003]) and a support plate (110 in Fig. 2-3, [0017]) disposed under the display panel (Fig. 3, [0003, 0010, 0017]); 
at least one lower cover (120 in Fig. 3, [0021]) corresponding to each of the plurality of display devices (the device corresponding to 101 in Fig. 2-3, [0003, 0010, 0017, 0021]), including alignment holes (the holes 124 corresponding to 114 in Fig. 3, [0021]) and coupled to a lower portion (Fig. 3, [0021]) of the support plate (110 in Fig. 2-3, [0017]) of each of the plurality of display devices (the device corresponding to 101 in Fig. 2-3, [0003, 0010, 0017, 0021]);
a first coupling member (114 in Fig. 2-3, [0019-0021]) fixed to the support plate (110 in Fig. 2-3, [0017]) and including a first coupling portion (114 in Fig. 2-3, [0019-0021]) passing through the alignment hole (the 124 corresponding to 114 in Fig. 3, [0021]), 
wherein a diameter of the first coupling portion (114 in Fig. 2-3, [0019-0021]) is smaller than (Fig. 3, [0021]) a diameter of the alignment hole (the 124 corresponding to 114 in Fig. 3, [0021]).
Morley does not teach that the at least one lower cover is a plurality of lower covers corresponding to each of the plurality of display devices, the first coupling member including a base portion fixed to the support plate and a first coupling portion protruding from the base portion, and an auxiliary plate disposed on one surface of the plurality of lower covers to couple the plurality of lower covers.
Yamamoto teaches that (Fig. 1-4 and 11, [0020-0022, 0030]) a first coupling member (24 in Fig. 1-2, [0021]) is a screw (Fig. 1) and includes a base portion (the head of 24 in Fig. 1-2) fixed (Fig. 2) to a plate (20 in Fig. 2) by matching a hole of the plate (the hole 23 in Fig. 2) and a first coupling portion (the protruded portion of 24 from head of 24 in Fig. 3-5) protruding from the base portion (the head of 24 in Fig. 1-2).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Yamamoto for the system of Morley such that in the system of Morley, the first coupling member is a screw and includes a base portion fixed to the support plate of the system of Morley by matching a hole of the support plate of the system of Morley and the first coupling portion protruding from the base portion. The motivation is to provide a simple screw being a fastener to fix the opposing component to the display component, and provide a capability to hold other component without a though hole in position (Yamamoto, [0006-0007]).
Kim teaches that the at least one lower cover is a plurality of lower covers (the covers corresponding to 400, 200 and 300 in Fig. 2 and 8-10, [0023]) corresponding to each of the plurality of display devices (20 in Fig. 2 and 8-10, [0023]), and an auxiliary plate (R in Fig. 8-10, [0023]) disposed on one surface of the plurality of lower covers (the covers corresponding to 400, 200 and 300 in Fig. 2 and 8-10, [0023]) to couple the plurality of lower covers (the covers corresponding to 400, 200 and 300 in Fig. 2 and 8-10, [0023]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Kim for the system of Morley in view of Yamamoto such that in the system of Morley in view of Yamamoto, the at least one lower cover is a plurality of lower covers corresponding to each of the plurality of display devices, and an auxiliary plate disposed on one surface of the plurality of lower covers to couple the plurality of lower covers. The motivation is that a plurality of displays can be easily arranged to have a tile form, and maintenance and repair become simple and convenient (Kim, [0002, 0062]).
Regarding claim 17, Since Morley also teaches that a second coupling member (122 in Fig. 3) disposed on a lower surface (Fig. 4) of the lower cover (120 in Fig. 3, [0021]) and coupled to the first coupling portion (114 in Fig. 2-3, [0019-0021]) to fix the plurality of display devices onto the at least one lower cover (Fig. 4, [0021]), Morley in view of Yamamoto and Kim teaches that a second coupling member disposed on a lower surface of the lower cover and coupled to the first coupling portion to fix each of the plurality of display devices onto each of the plurality of lower covers.
Regarding claim 18, Morley also teaches that an outer diameter of the second coupling portion (122 in Fig. 3) is larger than (Fig. 3) the diameter of the alignment hole (the 124 corresponding to 114 in Fig. 3, [0021]).
Allowable Subject Matter
Claims 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record discloses or suggests all the combination of a tiled display device as set forth in claims 14 and 20.
Regarding claim 14, none of the prior art discloses or suggests a tiled display device recited in claim 11, wherein “the lower cover includes: a flat portion coupled to the support plate to support the support plate; a first protrusion portion protruding from the flat portion in an opposite direction of the display panel and overlapping the flexible film disposed at an outermost side of the plurality of display devices; a side portion bent from the first protrusion portion to surround outer surfaces of the plurality of display devices; and a second protrusion portion protruding from the flat portion in the same direction as the first protrusion portion and overlapping the flexible film between the plurality of display devices” in combination with the other required elements of the claim.
Regarding claim 20, none of the prior art discloses or suggests a tiled display device recited in claim 19, wherein “each of the lower covers disposed at outermost sides of the plurality of lower covers further includes a side portion bent from the first protrusion portion to surround outer surfaces of the plurality of display devices” in combination with the other required elements of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shan Liu/
Primary Examiner, Art Unit 2871